DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over of the phone on 04/22/2022 from James M. Behmke, Reg. No. 51,448.

3.
Terminal Disclaimer
The terminal disclaimer, filed on 04/27/2022 for later Application No. 16/703,851 has been approved

4.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/24/2020 and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. they have been placed in the application file, and the information referred to therein has been considered as to the merits.


5.
Examiner’s Amendments
11. (Original) A method, comprising:  
2participating, by a device, in a data storage system, wherein:  
3i) a storage server is configured to obtain and store source-encrypted 4source data received from a source, the source-encrypted source data comprising 5source data encrypted by the source with a source encryption key of the source, 6wherein the device and the storage server are unable to decrypt the source-7encrypted source data; 
 8ii) the source is configured to establish and send a recipient-based 9rekeying key to the storage server, the recipient-based rekeying key established 10through an encrypting combination of a source decryption key of the source and a 11recipient public key of a particular recipient; and 
 12iii) the storage server is further configured to re-encrypt the source- 13encrypted source data with the recipient-based rekeying key in response to a 14request to share the source data with the particular recipient, the re-encrypting 15resulting in recipient-based encrypted source data that is the source data encrypted 16with the recipient public key of the particular recipient, wherein the device and 17the storage server are unable to decrypt the recipient-based encrypted source data;  
18performing, by the device, a transaction with the source;  
19detecting, by the device, a trigger to share the source data that is stored as the 20source-encrypted source data at the storage server with the particular recipient based on 21the transaction; and  
22causing, by the device, the request to share the source data with the particular 23recipient to be sent to the storage server in response to the trigger to cause the particular recipient to 
i) receive the recipient-based encrypted source data, 
ii) decrypt the recipient-110PATENT1470006.U25based encrypted source data using a recipient private key of the particular recipient to 26obtain the source data, and 
iii) process the decrypted source data.  

12. (Original)  The method as in claim 1, wherein causing the request to share the source data with 2the particular recipient to be sent to the storage server comprises:  
3sending a request to the source to cause the source to establish and send the 4recipient-based rekeying key to the storage server.  

13. (Original) The method as in claim 2, wherein the request sent to the source is further to cause the 2source to send the request to share the source data with the particular recipient to the 3storage server.  

14. (Original) The method as in claim 1, wherein causing the request to share the source data with 2the particular recipient to be sent to the storage server comprises:  3sending the request to share the source data with the particular recipient to the 4storage server.  

15. (Original) The method as in claim 1, wherein the device is selected from a group consisting of:  
2one or more governmental devices; 
one or more regulatory compliance devices; 
one or 3more financial institution devices; 
one or more retail company devices; 
one or more 4auditing system devices; 
one or more medical system devices; and 
one or more user sdevices. 
 
16. (Original) The method as in claim 1, wherein the device is a financial institution device, and 2wherein the particular recipient is one of either a governmental device or a regulatory compliance device.  

17. (Original) The method as in claim 1, wherein the source data comprises personally identifying 2information, and wherein the trigger is based on a financial transaction.  

18. (Original) The method as in claim 1, wherein the trigger is unrelated to the source data.  

19. (Original) The method as in claim 1, wherein the data storage system further comprises an 2attestation server configured to attest to the source data and create a signed certificate 3based on attesting to the source data, the method further comprising:  
4receiving the signed certificate, the signed certificate associated with the source 5data; and  
6confirming that the source data has been attested to by the attestation server based 7on the signed certificate, without having access to the source data.  

110. (Original) The method as in claim 9, wherein the certificate is signed with a private key of the 2attestation server, and wherein the device confirms that the source data has been attested 3to by the attestation server based on applying a public key of the attestation server to the 4signed certificate.  

111. (Original) The method as in claim 9, wherein the source data attested to by the attestation server 2comprises personally identifying information.  

112. (Original) The method as in claim 9, wherein data integrity of the source data is attested to by 2the attestation server.  

113. (Original) The method as in claim 9, wherein the signed certificate is associated with the source data based on an identification (ID) that pairs the signed certificate to source data.  

114. (Original) The method as in claim 13, further comprising:  
2requesting, by a request with an ID, that the source obtain a signed certificate for 3the source data from an attestation server, wherein the ID that pairs the signed certificate 4to source data is the ID of the request.  

115. (Original) The method as in claim 9, further comprising:  2receiving the signed certificate from one of: a) the source, b) the storage server, or  3c) the attestation server.  

116. (Original) The method as in claim 1, further comprising:  
2requesting that the source obtain a signed certificate for the source data from an 3attestation server, the signed certificate to allow a verifying recipient to confirm that the 4source data has been attested to by the attestation server.  

117. (Original) The method as in claim 1, further comprising:  2instructing the source to collect the source data.  

118. (Original) The method as in claim 1, wherein the storage server is configured to confirm that 2the particular recipient is authorized to receive the source data and to deny access to the 3source data in response to the particular recipient not being authorized to receive the 4source data, the method further comprising:  
5sending one or more entries to the storage server for a list used by the storage 6server to determine authorizations for devices to receive the source data.  

119. (Original) The method as in claim 18, wherein the one or more entries are based on at least one 2of either: 
the source and the particular recipient; 
the source data and the particular recipient; or 
the particular recipient itself.  

120. (Original) The method as in claim 18, wherein the one or more entries comprise one or more 2authorization policies.  

121. (Original) The method as in claim 1, wherein the request to share the source data with the 2particular recipient comprises a request identification, the method further comprising:  
3generating a report based on the transaction; and  
4sending the report and the request identification to the particular recipient, swherein the particular recipient connects the decrypted source data with the report based 6on the report having the same request identification as the decrypted source data.  

122. (Original) The method as in claim 1, further comprising:  
2generating a set of information based on the transaction; and  
3sharing the set of information, the shared set of information reaching an 4intermediate reporting device, the set of information readable by the intermediate sreporting device;  
6wherein the intermediate reporting device is configured to:  
7receive the recipient-based encrypted source data, the recipient-based 8encrypted source data unreadable by the intermediate reporting device;  
9read the set of information;  
10create a report based on the set of information;  
11package the recipient-based encrypted source data with the report; and  
12send the packaged report and recipient-based encrypted source data to the 13particular recipient, wherein the particular recipient is caused to process the report with the source data decrypted from the recipient-based encrypted source data.  

123. (Original) The method as in claim 22, wherein sharing the set of information comprises sending 2the set of information to the intermediate reporting device.  

124. (Original) The method as in claim 22, wherein sharing the set of information comprises sending 2the set of information to the storage server to cause the storage server to send the set of 3information to the intermediate reporting device as encrypted information, the 4intermediate reporting device configured to decrypt the encrypted information using a 5private key of the intermediate reporting device to obtain the set of information.  

125. (Original) The method as in claim 22, wherein the recipient-based encrypted source data is 2associated with an attestation in response to the source data within the recipient-based 3encrypted source data being attested to by an attestation server.  

126. (Original) The method as in claim 22, wherein the set of information comprises financial 2transaction information, and wherein the source data within the recipient-based encrypted 3source data comprises identity information of an entity that performed the financial 4transaction.
27. (Cancelled).
28. (Cancelled).
29. (Cancelled).
30. (Cancelled).
31. (Cancelled).
32. (Cancelled).
33. (Cancelled).
34. (Cancelled).
35. (Cancelled).
36. (Cancelled).

6.
Allowable Subject Matter
              Claims 27-36 are cancelled and claims 1-26 are allowed. Biswas (US 20130111205) teaches a storage and processing server may receive a user encrypted data form a plurality of stations, wherein the server does not have access to the keys needed to decrypt the data [0017], wherein a plurality of advertisers may have access to the encrypted data only with authorizations [0023], wherein delivering the data may take a form of transactions [0024], wherein a station of the plurality of the stations may have a module to generate a public key and private key, wherein the public key may freely distributed, and used by other parties to encrypt data delivered to the station, wherein the module generates re-encryption keys for other third parties who are authorized to access the data, wherein a re-encryption key may allow an authorized party to use a private key to decrypt the encrypted data [0026-0027], fig. 3, and wherein the re-encryption keys can be delivered and stored at the server [0029], fig. 2. None of the prior arts teaches the following limitations in view of other limitations in the claim: the source is configured to establish and send a recipient-based rekeying key to the storage server, the recipient-based rekeying key established through an encrypting combination of a source decryption key of the source and a recipient public key of a particular recipient.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494